Citation Nr: 1739170	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-04 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a cervical spine disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971.  

These matters are on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VAA) Regional Office (RO) in Fargo, North Dakota.

In June 2012, the Veteran and his spouse testified before the undersigned at the local RO.  A transcript is of record.

The Board remanded the matters in May 2014 for additional development.  The matters have returned from Agency of Original Jurisdiction (AOJ).  

Therefore, this appeal is now properly before the Board.



FINDINGS OF FACT

1.  A chronic disorder of the hips was not shown in service or within a year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed arthritis of the hips is etiologically related to his active service.

2.  A chronic disorder of the lumbar spine was not shown in service or within a year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed arthritis of the lumbar spine is etiologically related to his active service or a service connected disability.


3.  A chronic disorder of the cervical spine was not shown in service or within a year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed arthritis of the cervical spine is etiologically related to his active service or a service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board remanded the matter in May 2014 to obtain additional medical records and afford the Veteran VA examinations.  The AOJ mailed the Veteran a letter in July 2014 requesting that he complete a release to obtain records from "Perm Hospital", "Mel's Clinic" and "Dr. Robinson".  No response was received.   In correspondence received in October 2014, the Veteran indicated that he had no additional evidence to submit.  The requested examinations and related opinions were obtained in July 2014.  There has been substantial compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

II. Applicable Law - Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a) (West 2014).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Certain chronic diseases, including arthritis are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2016). 

Under 38 C.F.R. § 3.303 (b) (2016), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a) (2016). Arthritis is a qualifying chronic disease. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303 (d) (2016). 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability. 38 C.F.R. § 3.310 (a) (2016). Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability;. 38 C.F.R. § 3.310 (b) (2016); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Bilateral Hip Disability

The Veteran contends that he has a bilateral hip disability as a result of active service. He asserts that while he was on duty in Germany in 1970, he was working on a large gun in a tank, when he accidentally turned on a switch which caused the turret to turn. He then slipped as a result, and was pinned between the gun ammunition counter and the back wall of the tank against his hips.  
He recalls that the ammunition counter pinned him on his left thigh and hip, and that three round dials on the counter went through his skin and left impressions on his left thigh.  The Veteran states he was taken to the hospital, confined to his quarters for three days, and then placed on crutches for two weeks, prior to having returned to full duty. The Veteran maintains that his hips hurt after the tank gun turret incident in service, his hips hurt as he was "squished pretty good against it", and that his hips were sore for quite a time afterwards. (See hearing testimony, Page 16).

An August 1970 treatment note is indicative of the in-service incident the Veteran describes, and shows he received a contusion of the left thigh from a rotating turret.  However, service treatment records are negative for complaint, treatment, or diagnosis associated with a bilateral hip disability.  The Veteran's November 1970 separation examination likewise revealed a normal clinical evaluation, and no complaints or diagnosis of a bilateral hip condition.  A January 1971 statement of medical condition indicates there was no change in the Veteran's medical condition since his separation examination.  The record is also silent as to any complaints, diagnoses or diseases of the hips within one year of separation from service.  

The Veteran reported post-service treatment through a chiropractor s on or about the time of his separation in 1971 in Long Prairie, Minnesota for back and hip issues.   The aforementioned records are unavailable as the treating chiropractor has since passed away, as per the Veteran's statement. See July 2014 VA examination. 

The Veteran was seen at an emergency room in June 1972 for complaints of low back pain.  There was no report of  hip symptomatology at that time.  There was likewise no reference to his active service or any in-service injury.  Private treatment records from 1972 are also negative in that respect.

On or about 1973 - 1974, the Veteran reports having noticed some hip pain with walking while duck hunting.  He states that during that time, he was being treated by a chiropractor who evaluated his hips.  No evidence of said evaluation or treatment is available in the record. 

The Veteran had a back surgery in February 1987 for severe low back and left leg pain.  The operation the Veteran underwent was a partial hemilaminectomy at L5-S1 on the left, removal of multiple extruded fragments and decompression of the S1 nerve root.   The Veteran reported his hips felt better after the surgery, but that discomfort returned after 4 or 5 years.  He further reported putting in too many "tractor hours" whilst doing his farming activities after separation.  He described these activities as hard on the back and hips. 

The Veteran was afforded a VA examination in June 2010.  The examination report reflects that the examiner reviewed the entire claims file, including all the Veteran's available treatment records and statements.  The Veteran reported that his complaint is mainly with the right hip, indicating that his left hip "seems to be okay."  The Veteran stated that approximately in 1988 or 1989, he began experiencing pain in the right hip with movement of the right thigh, and that his only recollection of injury to that area was that of having been pinned by a turret in service.   Following physical examination and x-rays, which revealed mild degenerative changes of the bilateral hip joints, the examiner determined it is less likely than not that the Veteran's bilateral hip condition was incurred in or caused by the claimed in-service injury.  Support for this opinion was based on the Veteran's separation medical examination that was silent for any hip complaints, as well as the lack of evidence in private treatment records of a continuity of hip symptomatology,  

A VA examination was again conducted in November 2011.  The Veteran's present diagnosis of osteoarthritis of the bilateral hips was confirmed.  The Veteran reported that "right hip clicking" with pain is an issue he has been facing for many years, and is unable to define the precise onset of this condition.  The Veteran added that he remembers having been squeezed severely during his accident with a gun turret in service, and that his right hip pain has gradually increased over the years.  He added that his left hip does not bother him. The examiner opined that the Veteran's hip condition was less likely than not incurred in or caused by the claimed in-service injury.  The examiner stated that while he believes the Veteran to be truthful, there is no clear-cut nexus from the Veteran's active duty military service to the onset of his hip condition, and furthermore, the record is quiet for hip complaints at the time of discharge. 

In July 2014, the Veteran was afforded another VA examination to assess the nature and etiology of his claimed bilateral hip condition.  The Veteran's diagnosis of bilateral osteoarthritis of the hips was confirmed.  The examiner opined that it is less likely than not that the claimed hip condition was incurred in or caused by an in-service injury.  The examiner stated that there is insufficient documentation to support the claim that a hip condition had its onset within one year of service.  Also, the examiner points to the fact that the Veteran's separation examination was silent as to any hip condition, and therefore, given the silence of records and the lack of a diagnosed hip condition within one year of separation from service, the hip issues the Veteran suffers from are less likely than not caused by his service. 

The Veteran is competent to report observable symptoms such as experiencing pain.  However, there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in these disorders. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012). Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  His lay opinions are also outweighed by the existing evidence of record.  

The Veteran's reported history of experiencing hip pain since the in-service injury to thigh is also questionable.  Reference is made to the fact that the Veteran reported the onset of his hip symptoms to be on or about 1988 or 1989 during his June 2010 examination, 17 years after separation from service. There is also no history of complaints of hip pain in medical records from the 1970s and early 1980s.  Had the Veteran been experiencing problems with his hips at that time, such would have likely been recorded.  See AZ v. Shinseki, 731 F.3d 1303   (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

In conclusion, the Board finds that service connection for a bilateral hip disability is not warranted.  When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). The preponderance of the evidence is against the claim.


Service Connection - Cervical and Lumbar Spine Disabilities

The Veteran claims entitlement to service connection for cervical and lumbar spine disabilities. He states that his back troubles started shortly after his separation from service, and believes they are due to an injury in service.

In July 2014, the Veteran underwent a VA examination for his claimed cervical and lumbar spine disabilities.  The diagnoses of degenerative arthritis of the lumbar spine and degenerative arthritis of the cervical spine were confirmed.  As such, the first element of service connection, that of a present disability, is met. See Shedden (element 1).

Service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a cervical or lumbar disorder during service. It is also highlighted that the Veteran's separation examination in November 1970 fails to document any complaints of or observed symptoms related to a cervical or lumbar disorder.  A clinical evaluation of the spine was normal.  However, as discussed above, the Veteran did receive trauma to his thigh.  Such calls into question as to whether Shedden element (2), service incurrence, has been met.

Notwithstanding the lack of evidence of a low back disorder in service, records show that the Veteran was seen for complaints of low back pain in June 1972.  An emergency room report indicated that the Veteran provided a history of gradual low back pain.  He reported that he had been previously seen by a chiropractor.  No x-rays were taken.  No reference was made to his active service.  The assessment was "back pain".  He was prescribed a pain reliever and told to apply heat to his back. 

The record also contains a November 2011 affidavit from Mr. D.C., who identified himself as an insurance agent.  Mr. D.C. stated that the Veteran had had a health and disability policy with his company.  He recalled that the Veteran had collected on the policy for total and partial disability in the summer of 1972 (four to six months) for back problems.  

There are various records from the 1980s reflecting treatment for cervical and low back complaints.  An initial consult with Staples Chiropractic from October 1980 records the Veteran's complaints of left cervical-medial scapular pain.  He indicated that the pain had had its onset two weeks earlier.  He also gave a history of injuring his cervical region when he was 17 years old in a diving accident.  No reference was made to his active service.  There was also no reference to any low back problems.  The first reference to low back pain is not recorded until 1984.

The Veteran started receiving intensive treatment for low back pain in 1986, which resulted in his undergoing surgery (partial hemilaminectomy at L5-S1) in February 1987.  The history, treatment, and operative reports from that time period make no reference to his active service or active symptomatology since that time.  To the contrary, a February 1987 history indicated that the Veteran reported intermittent episodes of low back pain for ten years.  That would bring the onset of the Veteran's current back complaints to approximately December 1976, five years after his separation from service.  In addition, the Veteran reported putting in too many "tractor hours" whilst doing his farming activities after separation, and described these activities as hard on the back and hips. 

During the November 2011 VA examination, the Veteran was confirmed to have a current thoracolumbar spine condition, including degeneration of the lumbar or lumbosacral intravertebral disc. The Veteran reported his condition began in 1971 when he began farming after his discharge from service from the military.  He further reported his condition is gradually getting worse, complaining of pain which is aggravated by driving his tractor for greater than one hour and by prolonged standing or walking. The examiner confirmed the Veteran's degenerative disc disease of the lumbar spine with imaging studies.  Pertinently, the examiner opined that the Veteran's lumbar spine condition was less likely than not incurred in service.  The examiner stated that despite his opinion that the Veteran is truthful, there is no clear-cut nexus between the Veteran's active duty military service and the onset of the lower back pain, and further, prior examinations are silent for low back complaints.  The examiner also pointed out that there is a lack of private treatment records providing a clear continuity of the claimed disability, and there is a lack of specific timing on the Veteran's symptoms. 

In July 2014, the Veteran again underwent a VA examination of the thoracolumbar spine, and was confirmed to have degenerative arthritis of the lumbar spine. The examiner thoroughly reviewed the entire claims file and summarized the Veteran's medical history. The Veteran reported that in the summer of 1972, his back pain was so bad he had to go to the hospital, where they gave him "hypos" for the pain. The Veteran further stated he saw chiropractors for his back issues and stopped his chiropractic treatment in 1987 after his back surgery. The examiner also reviewed the Veteran's June 2012 hearing testimony, including the Veteran's assertions that he collected disability payments from an insurance company due to his back condition, and noted the statement from D.C., the Veteran's insurance agent.  

The Veteran further underwent a VA examination of his cervical spine, and was confirmed to have degenerative arthritis of the cervical spine.  The Veteran reported having been diagnosed with arthritis of the neck since the early 1970's by chiropractors. He denied any specific injuries but stated that he may have "jarred" his spine when he incurred his in-service back and hip injury. The Veteran also states he had films of his neck in the 1990's confirming his arthritis, and that he was placed on an exercise program, though no injections or referrals to an orthopedist or neurologist were made. Indeed, the examiner notes that in the Veteran's June 2012 hearing testimony, the Veteran conceded that his neck was not injured in service.  He stated that the claim for his neck was secondary to "not being able to walk right" due to his hip injury. 

The examiner who conducted the July 2014 examinations opined that the Veteran's lumbar and cervical spine conditions are less likely than not incurred in or caused by his in-service injury.  The examiner cites that there is no documentation of back or neck issues commencing within one year after the Veteran's separation from service.  Also cited was the fact that the Veteran's separation exam is silent for any back or neck issues. 

The Board acknowledges the Veteran's statements of an early onset of back pain during his hearing testimony, as well as his spouse's corroborating statements. The Board further acknowledges Mr. D.K.'s statement that the Veteran had a health and disability insurance policy with a life insurance company in the spring and summer of 1972, which he collected benefits from for total and partial disability due to back pain for four to six months. 

The Veteran was seen on one occasion for complaints of low back pain in 1972.  Such is documented.  However, there is no record of complaints or treatment for low back problem until over a decade later.  Further, and of significant import, the records from his chiropractor from 1980 to 1984 are silent with respect to the low back.  Had the Veteran been experiencing problems at that time, it would certainly make sense that he would have reported the same, especially since he was seen for complaint of cervical pain as early as 1980.  See AZ.  The fact that the Veteran gave a 10 year history of chronic back pain in 1986 (1976 (five years post-service)) would also undermine the history of chronicity since service.

The statement from the Veteran's spouse carries little probative value.  She only recounts that the Veteran has a history of back and hip pain, that he eventually underwent surgery in 1987, and that his back problems continue to be debilitating.  There was no comment with regard to the Veteran's active service or continuity of symptomatology since service.

The statement from Mr. D.K. would seem to support the Veteran's report of having low back problems since service.  However, there are some flaws in the affidavit.  The statement is not on any type of letterhead that would aide in establishing that the Veteran had a health policy with the identified insurance company.  There were likewise no records documenting the policy or establishing the Veteran collected benefits as was stated.  The report of the Veteran being insured at that time is also contradicted by the record. Notably, when the Veteran was seen in June 1972, the Veteran indicated that he did not have an insurance provider, and that he would be personally responsible for paying his medical bill.  Had he had health insurance at the time, as report by Mr. D.K., and eventually received benefits within that immediate time period (summer of 1972), the Board believes that he would have reported insurance information at the time of hospitalization.  It is also noteworthy that the Veteran had no insurance when he was seen and treated in 1987/87.  In lieu of the foregoing, the Board finds Mr. D.K.'s statement to lack credibility and probative value.  

In short, the Veteran's cervical and lumbar degenerative arthritis were not diagnosed within a year of service. He was seen once in 1972 for complaints of low back pain but there were no x-rays taken at that time.  Consideration has been given to the Veteran's assertion that that he has experienced symptoms of his cervical and lumbar disorders continuously since service. However, as discussed, the objective and contemporaneous evidence of record contradicts that history. There was no mention of the Veteran's cervical or lumbar spine when he was evaluated during his separation exam.  There was also no mention of neck symptomatology when he was seen in 1972 for low back pain.  Further, while he was seen once in 1972 for complaints of low back pain, records from 1980 to 1984 make no reference to low back problems.   Moreover, and of significant import, the Veteran reported in 1986 that the onset of his back pain started ten years prior, in 1976, five years after separation from service, after he started his farming activities. The Board affords greater weight to contemporaneous medical evidence than the Veteran's self-reported history. See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Service connection on a presumptive basis or based on continuity of symptomatology is not warranted.

There is also no competent evidence of a nexus between the diagnoses of cervical and lumbar degenerative arthritis and the Veteran's service. Both the November 2011 and October 2014 VA examiners opined that the Veteran's disorders were less likely than not incurred in or caused by service. Although he reported injuries to his hips in service, which was not discounted, the examiner observed that there were no service treatment records documenting the injury to the back in service. The Board affords the examiner's opinions great weight, as they were based on medical principles and adequate rationale, and the examiner considered the Veteran's lay statements and history of symptom manifestation. See Dalton v. Nicholson, 21 Vet. App. 23 (2007). There are no competent opinions to the contrary. The Board acknowledges the Veteran's statements attributing his disabilities and other symptoms to service; nevertheless, the Veteran is not competent to opine on the etiology of his cervical and lumbar disorders, and his statements are therefore afforded no weight. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As service connection is not warranted for any of the claimed conditions on a direct basis, the remaining question is whether service connection for those conditions is warranted on a secondary basis, as the Veteran has asserted. The Veteran has asserted that his cervical spine disorder was either caused or aggravated by his low back disability or vice versa. However, as just discussed, the Board does not find that service connection is warranted for either a low back or cervical spine disability. Thus, his claim of entitlement to service connection for low back disability secondary to cervical spine disability and his claim of entitlement to service connection for cervical spine disability as secondary to a low back disability must fail as a matter of law. See 38 C.F.R. § 3. 310 (2016); Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a cervical spine disability is denied. 



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


